ON RETURN TO REMAND
McMillan, judge.
We remanded this cause to the trial court for sentencing in compliance with § 13A-12-231(2)(a), Code of Alabama 1975, 598 So.2d 1000. The trial court has filed its return, which states the following:
“It is the judgment and sentence of the Court that the defendant, in addition to the sentence already pronounced and included therein, shall be fined $50,000 as required by statute.”
The mandatory fine having been imposed, the judgment of the trial court is due to be, and it is hereby, affirmed.
AFFIRMED.
All the Judges concur.